Name: Council Regulation (EC) No 333/2002 of 18 February 2002 on a uniform format for forms for affixing the visa issued by Member States to persons holding travel documents not recognised by the Member State drawing up the form
 Type: Regulation
 Subject Matter: international law;  migration
 Date Published: nan

 Avis juridique important|32002R0333Council Regulation (EC) No 333/2002 of 18 February 2002 on a uniform format for forms for affixing the visa issued by Member States to persons holding travel documents not recognised by the Member State drawing up the form Official Journal L 053 , 23/02/2002 P. 0004 - 0006Council Regulation (EC) No 333/2002of 18 February 2002on a uniform format for forms for affixing the visa issued by Member States to persons holding travel documents not recognised by the Member State drawing up the formTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 62(2)(b)(iii) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) The harmonisation of visa policy is an essential measure in relation to establishing progressively an area of freedom, security and justice, specifically as regards border crossing.(2) Measure No 38 of the Vienna Action Plan, adopted by the Justice and Home Affairs Council on 3 December 1998, states that attention must be given to new technical developments in order to ensure where appropriate greater security in the uniform format for visas.(3) Conclusion No 22 of the Tampere European Council of 15 and 16 October 1999 states that a common active policy on visas and false documents should be further developed.(4) Member States currently use forms, for affixing visas issued to persons holding travel documents which are not recognised by the Member State drawing up the form, which do not meet the required security standards. For this reason, the format for such forms should be harmonised in order to render them more secure.(5) This uniform format must contain all the necessary information and meet high technical standards, in particular as regards safeguards against counterfeiting and falsification. It must also be suited to use by all Member States and bear universally recognisable harmonised security features which are clearly visible to the naked eye.(6) This Regulation limits itself to a description of the model for the uniform format. The description must be supplemented by further technical specifications which must remain secret in order to prevent counterfeiting and falsification and which may not include personal data or references to such data. Powers to adopt such further technical specifications should be conferred on the Commission, assisted by the Committee established by Article 6 of Council Regulation (EC) No 1683/95 of 29 May 1995 laying down a uniform format for visas(3).(7) To ensure that the information referred to is not made available to more persons than necessary, each Member State should designate a single body having responsibility for printing the uniform format, while remaining free to change the body, if need be. Each Member State should communicate the name of the competent body to the Commission and the other Member States.(8) Member States should, in concert with the Commission, implement the necessary measures in order to ensure that the processing of personal data respects the standard of protection referred to in Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data(4).(9) The conditions governing entry into the territory of the Member States or the issue of visas do not affect the rules currently governing recognition of the validity of travel documents.(10) This Regulation constitutes in relation to the implementation of the Agreement on the association of Norway and Iceland a development of the Schengen acquis within the meaning of the Protocol integrating the Schengen acquis into the framework of the European Union.(11) In accordance with Article 3 of the Protocol on the position of the United Kingdom and Ireland, annexed to the Treaty on European Union and to the Treaty establishing the European Community, the United Kingdom gave notice by letter of 3 July 2001 of its wish to take part in the adoption and application of this Regulation.(12) In accordance with Article 1 of the Protocol on the position of the United Kingdom and Ireland annexed to the Treaty on European Union and to the Treaty establishing the European Community, Ireland is not participating in the adoption of this Regulation. As a result, and without prejudice to Article 4 of the said Protocol, the provisions of this Regulation do not apply to Ireland.(13) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(5),HAS ADOPTED THIS REGULATION:Article 11. For the purposes of this Regulation, "form for affixing a visa" shall mean the document issued by the authorities of a Member State to the holder of a travel document which is not recognised by that Member State, to which its competent authorities affix a visa.2. The form for affixing a visa shall correspond to the model set out in the Annex.3. Where the holder of a form for affixing a visa is accompanied by his or her dependant(s), it shall be for each Member State to decide whether separate visa sheets should be issued to the principal and each of his or her dependant(s).Article 2The technical specifications applicable to the uniform format for forms for affixing a visa and the specifications relating to the following shall be established in accordance with the procedure referred to in Article 5(2):(a) security features and requirements, including enhanced anti-forgery, counterfeiting and falsification standards;(b) procedures and technical methods to be used for filling in the uniform form for affixing a visa.Article 3The specifications referred to in Article 2 shall be secret. They shall be made available only to the bodies designated by the Member States for printing the uniform format and to persons duly authorised by a Member State or the Commission.Each Member State shall designate one body having responsibility for printing the uniform format for forms. It shall communicate the name of that body to the Commission and the other Member States. The same body may be designated by two or more Member States. Each Member State shall be entitled to change its designated body. It shall inform the Commission and the other Member States accordingly.Article 4Without prejudice to data protection rules, persons to whom the uniform format for forms is issued shall have the right to verify the personal particulars contained in the uniform format for forms and, where appropriate, to ask for any corrections or deletions to be made.No information in machine-readable form shall be given on the uniform format for forms, unless provided for in the Annex, or unless it is mentioned in the relevant travel document.Article 5This Regulation shall not affect the competence of Member States with regard to the recognition of States and territorial units and passports, travel and identity documents issued by their authorities.Article 61. The Commission shall be assisted by the Committee set up by Article 6 of Regulation (EC) No 1683/95.2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at two months.3. The Committee shall adopt its rules of procedure.Article 7Where Member States use the uniform format for forms for purposes other than those covered by Article 1, appropriate measures must be taken to ensure that no confusion is possible with the form defined in Article 1.Article 8The Member States shall use the uniform format for forms for affixing a visa no later than two years after the adoption of the measures referred to in Article 2(a). However, the validity of authorisations granted already and issued in another format shall not be affected by the introduction of the uniform format for forms for affixing a visa, unless the Member State concerned decides otherwise.Article 9This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaty establishing the European Community.Done at Brussels, 18 February 2002.For the CouncilThe PresidentJ. PiquÃ © i Camps(1) OJ C 180 E, 26.6.2001, p. 301.(2) Opinion delivered on 12 December 2001 (not yet published in the Official Journal).(3) OJ L 164, 14.7.1995, p. 1.(4) OJ L 281, 23.11.1995, p. 31.(5) OJ L 184, 17.7.1999, p. 23.ANNEX>PIC FILE= "L_2002053EN.000602.TIF">